By the Court, Sanderson, J.:
The only points involved in this case relate, first, to the power of the Board of Supervisors of the City and County of San Francisco, under the statutes in .relation to street improvements, to readvertise for bids for street work where a contractor has failed to perform the work, without repeating the steps necessary to obtain jurisdiction; second, to the question whether street assessments, as such, draw interest; and, third, whether a judgment in an action to recover a street assessment draws interest.
The first is answered in the affirmative by the case of Dougherty v. Foley, 32 Cal. 402.
The second is answered in the negative by the case of Haskell v. Bartlett (see post.)
The third and last is answered in the affirmative by the first section of the statute by which interest is regulated, which expressly provides that “ all moneys after they become due * * * on any judgment recovered before any Court in this State ” shall draw interest, and also by the case of Burke v, Carruthers, 31 Cal. 470, where the point is directly decided.
The order granting a new trial, in accordance with the stipulation of counsel, is reversed and the Court below *248directed to modify its judgment by striking out so much thereof as relates to interest upon the assessment.